 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTby discriminating against strikers or in any like or similarmanner interfere with, restrain,or coerce employees in the exerciseof rightsguaranteed in Section7 of the Act.FLEETWOOD TRAILER CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other mater.al.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204.Albuquerque Phoenix ExpressandChauffeurs,Teamsters andHelpers,Local 492, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(Ind.).Case No.P38-CA-1140.June 24, 1965DECISION AND ORDEROn March 17 1965, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations as modified herein.In finding that Respondent's over-the-road drivers stationed at theAlbuquerque terminal constituted an appropriate unit for bargaining,the Trial Examiner excluded from this unit Respondent's "bobtail"truckdriver stationed in Hobbs, New Mexico, primarily because he wasa localpickup and delivery driver.We note, in addition, that Respond-ent's president testified that the Hobbs driver does not ordinarily havecontact with the employees in Albuquerque, which is over 300 milesfrom Hobbs; he is paid on a different basis than the Albuquerqueover-the-road drivers; and he is "pretty much" his own boss at Hobbs.153NLRB No. 47. ALBUQUERQUE PHOENIX EXPRESS431These factors, and the differences in equipment and type of operationinvolved, show that the Hobbs driver lacks a sufficient communityof interest to be included in the unit of Albuquerque over-the-roaddrivers.The Trial Examiner has found that the wage benefits unilaterallywithdrawn on September 20, 1964, following the filing of unfair laborpractice charges, like the unilateral granting of these benefits on Sep-tember 7, 1964, was violative of the Act, and he recommended thatRespondent be ordered to make whole the employees for any loss theysuffered as a result thereof.However, the record shows that, onNovember 20, 1964, Respondent reinstated the benefits retroactive toSeptember 1, when they were originally effective. In view of thisreinstatement, the General Counsel, in his brief, states that no backpayremedy is being requested herein.We shall not, in these circumstances,adopt the backpay requirement recommended by the Trial Examiner.Also, inasmuch as Respondent has reimbursed the employees for anyloss they may have suffered as a result of its September 20 action, andas we are finding and remedying 8 (a) (5) violations based on otherconduct, we deem it unnecessary, in order to adequately effectuate thepolicies of the Act, to decide whether, on September 20, Respondentfurther violated the Act as found by the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Albuquerque's PhoenixExpress, Albuquerque, New Mexico, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Delete paragraphs 1(c) and (d) and substitute the following asparagraph 1(c) :"(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act."2.Delete paragraphs 2(b) and (c) and renumber paragraphs 2(d)and (e) as 2(b) and (c).3.Make the following changes in the Appendix to the Recom-mended Order (Notice to All Employees) :a.Eliminate the second indented paragraph, beginning with thewords "WE WILL NOT discourage membership ..." and ending withthe words "condition of employment." 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Substitute the following paragraph for the third indentedparagraph:I'VEWILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of their rights toself-organization,to form labor organizations,to join or assistsaid Union, or any other labor organization, to bargain collectivelywith representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities.c.Eliminate the fifth indented paragraph, beginning with thewords "WTE WILL make all .. ." and ending with the words "in Sep-tember 1964."4.The telephone number for Region 28, appearing at the bottom ofthe Appendix attached to the Trial Examiner's Decision, is amendedto read : Telephone No. 247-2505.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Trial ExaminerJames R. Webster in Albuquerque,New Mexico,on January 12, 13, 14, and 15,1965, on complaint of the General Counsel and answer of Albuquerque PhoenixExpress, herein called Respondent.The complaint was issued on October 30, 1964,upon a charge filed September 8, 1964, and amended September 21, 1964Thecomplaint alleges that Respondent has refused to bargain with Chauffeurs, Team-sters and Helpers, Local 492, has bargained directly and individually with employeesand has made unilateral changes in wages and working conditions of employees inviolation of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, asamended, herein called the Act.The General Counsel and the Respondent have filed briefs and they have beencarefully considered.Upon the entire record and my observation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all times material herein,a corporation dulyorganized under and existingby virtueof the laws of the Stateof New Mexico.Respondent maintains its principal office and place of business in the cityof Albu-querque, New Mexico, where it is engaged as a common carrier in the transportationof freightby trucksoperating principally in the States of New Mexico and Arizona.Respondent derives in excess of$50,000 annually for its interstate transportationservices and is an essential link in the transportation of commodities in interstatecommerce.I find that Respondent is an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDChauffeurs,Teamsters and Helpers,Local 492, affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Ind.),referred to as the Union,is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act. ALBUQUERQUE PHOENIX EXPRESSIII.THE ALLEGED UNFAIR LABOR PRACTICES433A. Sequence of events and issuesOn July 4, 1964, Union Organizer Roger Wallace had his first meeting with theover-the-road drivers of Respondent.At that meeting, applications for membershipin the Union were signed by the following drivers: Ronnie D. Stone, Lewis A.Winston, R. F. Box, Ben Feerer, Jr., E. T. Weaver, and Lawrence L. Cooley.Anapplication was also signed on that date by driver J. C. Pope, and one was signedon July 28, 1964, by driver J. W. Hester, the vacation relief driver.In letter dated July 29, 1964, the Union requested recognition of Respondent andforwarded the membership cards for Respondent's inspection. In part, the letterstated as follows:Enclosed please find signed applications from a majority of your over-the-road truck drivers designating us as their representatives for the purpose of col-lective bargaining.This Local Union is seeking to represent your employees in a unit of all over-the-road truck drivers employed at your Albuquerque, New Mexico terminallocated at 4500 McLeod Rd., N. E., but excluding all other employees.We ask that you consider these signed cards by your employees as our proofof majority.This Local Union, Chauffeurs, Teamsters and Helpers Local 492, would liketo direct your attention to Article (2), Section (3) "Scope of Agreements" and"Non Covered Units" of the National Master Freight Agreement: "This Agree-ment shall not be applicable to those operations of the Employer where theemployees are covered by a collective bargaining agreement with a Union notsignatory to this Agreement or to those employees who have not designated asignatory Union as their collective bargaining agent.At such time as a major-ity of such employees in an appropriate bargaining unit designate, as evidencedby a card check, a signatory Union as their collective bargaining agent, theyshall automatically be covered by this Agreement and applicable SupplementalAgreements.In such cases the [sic] parties may by mutual agreement workout a wage and hour schedule."We ask that you set an early meeting date at which time we can discuss thewages, hours of work, and other conditions of the employees in the unit requestedby us.The letter was opened at Respondent's general offices by Secretary MildredDaugherty.She read the letter and noticed that a number of approximately 3- by5-inch cards were enclosed and held together by a rubber band.During the day shehad occasion to talk by long distance telephone with Duncan McLeod, president andgeneralmanager of Respondent. She informed him of the receipt of the letter,and he instructed her to send it to Respondent's attorney, Leonard Pickering. Sheput the letter and the cards back into the envelope and gave it to another employeeto deliver to Attorney Pickering.She did not look at or examine the cards nordid anyone at Respondent's offices do so. Pickering also did not examine the cards.By letter dated August 3, 1964, Pickering replied to the Union's letter as follows-Iwish to acknowledge receipt of your letter of July 29th addressed to Mr.McLeod of Albuquerque Phoenix Express.Mr. McLeod is out of town andwill be for several days. I will take your letter up with him and be back intouch with you after his return.In your letter you state you are seeking to represent Apex employees "in aunit of all over-the-road truck drivers employed" at the Albuquerque terminaland excluding all other employees.Next you call attention to an article youquote from the "National Master Freight Agreement which states in essencethat when a majority of employees in an appropriate unit designate the Team-sters as their bargaining agent that they should automatically be covered by thisNationalMaster Freight Agreement and applicable supplemental agreements.Thus I find your letter somewhat contradictory and confusing, and in the inter-est of clarification while awaiting Mr. McLeods return, it would be helpful ifyou would advise:1.Whether it is your understanding or contention that AlbuquerquePhoenix Express is a party to this National Master Freight Agreement towhich you have referred.796-02 7-66-vol 153-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. If so, is it your contention that the provision which you have quotedin your letter as being from this National Master Freight Agreement appliesin this particular situation and that the over-the-road drivers would therebyautomatically be covered by this National Master Freight Agreement?3If your answer to my second question is "Yes", would you pleaseadvise what items or areas would be open for negotiation if you are, and arerecognized as, the collective bargaining representative of the subject employ-ees.4. If it is your understanding or contention that Albuquerque PhoenixExpress is a party to and bound by the said National Master Freight Agree-ment, would you please advise upon what basis you have such understand-ing or make such contention.5.Or is it your position on the other hand that Albuquerque PhoenixExpress is not a party to the National Master Freight Agreement and thatthe employees in the unit that you are requesting would not automaticallybe covered by said agreement and that the entire matter of wages, hoursand working conditions would be subject to negotiations if you are and arerecognized as the collective bargaining agent for the subject employees?You enclosed a packet of cards which you ask in your letter that we con-sider as proof of your majority. Inasmuch as I do not know at this timewhether or not Mr. McLeod would want to examine these cards for the pur-pose of determining whether or not you represent a majority of his over-the-road drivers, I am returning the same to you unexamined and ask that you donot mail or otherwise submit them to the company unless we request you todo so and agree to make a card check. As both you and I aie aware, certaincomplications and inferences could arise if an agent of the company made anexamination of these cards, therefore I am declining to so examine them at thistime in Mr. McLeod's absence.Iwill appreciate an early reply to my questions in order that I may be pre-pared to discuss this matter with Mr. McLeod immediately upon his return tothis city.On August 17, 1964, the Union dispatched another letter to the Respondentrequesting recognition and bargaining for all over-the-road drivers and again enclosedthemembership cards.This letter acknowledged receipt of Pickering's letter ofAugust 3, but did not reply to the questions he presented.A carbon copy of thisletter (without membership cards) was sent to Pickering and was opened and readby him. The letter stated in part as follows:It has since come to my attention that you in fact may not at this time be aparty to the National Master Freight Agreement. In view of this, this LocalUnion, Chauffeurs, Teamsters & Helpers Local #492 again request that yourecognize it as the majority representative of your employees consisting of aunit of "all over-the-road drivers employed at your Albuquerque, New Mexicoterminal located at 4500 McLeod Rd., N. E.; but excluding all other employees".The envelope containing the original letter and the membership cards was notopened by Respondent but was sent to Pickering unopened.1On August 18, 1964, the Union filed a petition in Case No. 28-RC-1247, seekingan election in a unit including all over-the-road drivers of Respondent employed inAlbuquerque, New Mexico.By letter dated August 27, 1964, from Attorney Pickering, Respondent informedthe Union of its receipt of a copy of the representation petition, and stated as follows:I wish to advise that we agree that it would be best to have the NLRB conducta secret ballot election to determine the true wishes of the employees involved.I further wish to advise that the Company doubts that a majority of its employ-ees desire Union representation.Further, regardless of the number of employ-ees that your Union may have had signed up on cards, the Company has infor-mation from some employees to the effect that they were pressured into signingthe cards and did not at the time, and do not now, desire to be represented byyour Union.As to your sending some cards to the Company the second time after Ireturned them to you and requested that you not submit them again unlessIThis envelope, unopened, was offered in evidence by Respondent as Respondent'sExhibit No. 22, and a photostatic copy of the face of the envelope was substituted forthe original. ALBUQUERQUE PHOENIX EXPRESS435requested,Iwish to advise that your letter, apparently containing the same,remains in my possession unopened.We have never agreed to make a cardcheck and do not believe at this time that this would be the best or proper wayto ascertain the true wishes of our employees.The General Counsel contends that shortly after receiving the Union's letter ofJuly 29 requesting recognition, Respondent began bargaining directly with employ-ees, individually and in groups.As a consequence of thes econferences with employ-ees in August and early September 1964, Respondent made changes in the rates ofpay and working conditions of the over-the-road drivers, effective September 1, 1964,as follows.These changes were announced to employees by letter dated Septem-ber 4, which was discussed with the employees, and copies were handed to them at ameeting of drivers called by Respondent on September 7, 1964.The letter listedthe following changes:1.Albuquerque to Phoenix 2 man $30.00 per man per manifest, with orwithout drops. [Before the change, drivers received $30 00 with drops--deliv-ery or pickup of freight-and $27.50 without drops.]2.Mileage rate regular 2 man,61/4¢ per mile per man. [Before the change,drivers received 51/2 0 per mile per man.]3.Mileage rate, explosives,63/40 per man per loaded mile, empty miles atregular mileage rate. [Before drivers received 51/2 ^ per mile per man, whetherloaded or empty.]4.HEARM loads 2 to be paid on basis of explosive rate. [A change fromthe rate of 51/2 ¢ per mile to 63/4 ¢ per mile ]5.Single operation, 101/40 per mile. [A change from 83/4¢ per mile]6Layover time will be paid at $3.07 per hour per man, after twelve hours.[A change from $1.171/2 per hour.]7. In figuring pay on manifest between Albuquerque and Phoenix, extramiles will be paid at the rate of 61/2¢ per mile for excess miles, using the $30 00as a base for the regular 460 miles. [Before it was 51/2¢ per mile.]8.On escort or security runs where you are required to wait or are delayedin transit due to escort officers, you will be paid for delay time in excess of twohours, accumulated on entire run at layover rate. [Before drivers received noextra compensation for delays of this sort.]9Layover time to be accumulated at intermediate points as well as terminalpoint, and the excess of 12 hours will be paid at the layover rate. [Before lay-over time was not cumulated from point to point.]Another complaint of drivers regarding air conditioning in an apartment inPhoenix used on layovers was taken care of by Respondent effective September 1,1964, and drivers concerned were notified by letter dated September 2, 1964.The meeting of all over-the-road drivers on September 7 was held by RespondentatEby's Restaurant in Albuquerque.Pickering was present and each item of theabove-listed changes was discussed, and the agreement or acquiescence of the driverswas secured.On the following day Respondent dispatched the followingletter tothe drivers:Supplement to our letter of Sept. 4 re new wage scale.Breakdown time in transit to be paid at layover rate less two hours,until youare able to go off duty. Off duty time to be paid at one-half layover rate. Theone-half rate hours to be accumulated as layover time for complete run.Theexcess over twelve hours to be paid at layover rate.The original charge herein was filed on September 8, 1964.On October 28, 1964,the Union withdrew its petition in Case No. 28-RC-1247. On September 20, 1964,Respondent held another meeting of employees and announced that the wages andchanges in working conditions granted earlier in the month would be withdrawn.Pickering addressed the group of drivers and stated that. It appeared to him that"evidently somebody about broke his neck getting down to the Labor Board or theUnion with this letter" containing the wage increases, since the Union has filed acharge against the Company complaining of the wage increases as an unfair laborpractice, Respondent would have to withdraw them until the matter is straightenedout; if the matter could be straightened out, the increases would be reinstated;otherwise the increase could be delayed in litigation for approximately 2 years.2A HEARM load is a load of high explosive radioactive material transported for theAtomic Energy Commission. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDPickering announced to employees that Respondent had always tried to stay inline with other companies as to union scaleEmployee Winston asked why Respond-ent was against the Union if this was the case. Pickering replied that most companiespreferred to operate without a union.At this meeting the following letter washanded to each driver:As you know, in our letter to you of September 4th which was presented toyou at our Company meeting on September 7th at Eby's Restaurant, weannounced certain pay increases in keeping with past Company policy forperiodic adjustments to keep your pay approximately the same, or a little bet-ter, than that provided by our competitors.As you know, this has always beenour policy.As you will recall, we announced that such changes would be effective Sep-tember 1, 1964.Prior to making this announcement we checked with ourAttorney as to whether or not it was proper for us to go ahead and make theseadjustments as we had done in the past inasmuch as the Teamsters Union hadrecently filed a Petition asking the NLRB to conduct an election among ourover-the-road drivers [sic] to determine whether or not the majority of youdesired to be represented by the Teamsters UnionWe were advised that itwould be proper for us to go ahead and make these adjustments as we hadplanned in view of our past practices in doing so, and that therefore our purposein going ahead should not be misinterpreted.We want you to know that the NLRB Petition filed by the Teamsters hadnothing whatsoever to do with our making these adjustments.They wouldhave been made even if we had not heard the word "Teamsters" mentioned.We feel sure that you know this based upon our past performances in makingperiodic adjustments.As times change, the cost of living goes up, and employ-ees of our competitors received wage adjustments, we have always tried toremain competitive and intend to continue to do so in the future regardless ofany union question.Since making this announcement we have had charges filed against us by theTeamsters Union.They have alleged that we would be in violation of the lawifwe go ahead as we planned and put these changes into effect. Therefore, weregret we have to advise you that in view of this Teamsters' charge filed withthe National Labor Relations Board, we will not be able to go ahead with theannounced adjustments as we had planned, pending the investigation and out-come of this charge. If it is determined by the NLRB, upon completion oftheir investigation and handling of this charge, that it is proper and permis-sible for us to go ahead with the adjustments as planned, and as we have donein the past, then we will be able to go ahead and give you the benefit of theseadjustments as announced. In the meantime, until this charge can be disposedof,we are forced to maintain the status quo, that is, we will have to hold upfrom placing into effect the adjustments we planned.We sincerely regret that the Teamsters Union has elected to take this courseof action in making such an unfair charge.Again we want to make it clearthat we did not plan and announce these adjustments in any attempt to try tosway or persuade you in connection with the question as to whether or not youwould want the Teamsters Union to represent you or to attempt to influence yourvote in the matter.We recognize that it is our employees legal and moral rightto decide for yourselves whether or not you wish to be represented by the Team-stersUnion, or any other labor organization, in your dealings with us. In thatconnection we also know that under the law we cannot make any promises ofbenefit to attempt to persuade you to vote one way or the other, and we haveno intention of trying to do so.However, we also believe that we have a legalright to make wage adjustments as announced, and as properly indicated, con-sistent with our past practices.We trust and hope that the NLRB will agree withour position in that connection and dismiss the charge which the Teamsters Unionhas filed in an attempt to prevent us from making the announced adjustments.On the following day, September 21, the Union filed an amended charge addingthat the Respondent's action in rescinding and discontinuing the wage increases andchanges in terms and conditions of employment constituted a further unfair laborpractice.Later, in November 1964, after issuance of complaint herein, Respondentreinstated the wage increase previously announced to the employees.This wasannounced to the drivers by the following letter dated November 20, 1964:Since our letter to you of Sept. 19th advising that we were being forced to holdup on certain pay increases and changes because of the Teamsters' filing some ALBUQUERQUE PHOENIX EXPRESS437charges with the NLRB, the NLRB has issued a Complaint against us basicallytaking the position that they want APEX to recognize and negotiate with theTeamsters Union as your representative without your having any chance to voteon whether of not you want to be represented by them. Thus, it appears thatthese charges may be involved in litigation for some time.In view of this turn of events, we are now placing all of the announced changesinto effect. It is our position that our employees should not be made to sufferbecause of the positions of the Teamsters Union and the National Labor Rela-tions Board.Thus, in this, we feel justified in keeping our word to you andmaking these changes retroactive to the September 1st date as originallyannounced.Your regular pay check this time includes these changes, and we are alsoissuing a supplemental check to all concerned to cover these additional amountsfor the period from Sept. 1, 1964 covering all pay periods from such date up tothe present check.If you have any questions we will be pleased to try to answer the same, and ifanyone feels there has been any mistake made in making the adjustment calcula-tions, please bring them to our attention.The issues in this case are as follows:(1) Is the unit that the Union seeks to represent an appropriate unit for bargainingpurposes?(2)Did the Union represent a majority of the employees in the unit involved?(3)Was the Union's request for recognition and bargaining an adequate andappropriate request?(4)Was Respondent's questioning of the Union's majority made in good faith?(5)Regarding the conferences with employees, individually and collectively, inAugust and September 1964, were they violations of the Act in the face of Respond-ent's request for recognition and bargaining, or were they not violations of the Acton the grounds that they were held pursuant to Respondent's past policies?(6)Did Respondent's actions in granting and later withdrawing wage increasesin September 1964 constitute violations of the Act?B. The appropriate unitRespondent has terminals in Albuquerque and Roswell, New Mexico, and Phoenix,Arizona.In July and August 1964 all over-the-road drivers, with one exception,worked out of the Albuquerque terminal.Respondent had 13 over-the-road driversinAlbuquerque, and 1 stationed in Reserve, New Mexico, as follows.Albuquerque:R. F. BoxCharles MorganJohn HobaughRoscoe CookJim PopeHerman WeaverLawrence CooleyRonnie StoneCharles CondreyBen FeererEmmet WeaverJames HesterLewis WinstonReserve:Earl RobertsonDrivers Hobaugh and Robertson are lease drivers-that is, by lease agreementswith Respondent, they furnish, foi a set rate, tractors and drivers to carry freightfor Respondent.The trailer on which the freight is carried is owned by Respondentor other trucking companies interlining through Respondent's operations.HermanWeaver and Charles Condrey are drivers furnished by Hobaugh in addition to himself.There is an issue as to whether or not lease drivers are employees of Respondentor independent contractors.Out of the fee paid by Respondent to Hobaugh, hereimbursesWeaver and Condrey, but Respondent has the general supervision of alldrivers and maintains personnel files on lease drivers "just as any other line driver."Respondent tells them where they are to drive. where they are to make pickups anddeliveries, and how they are to perform their duties.Lease drivers who operateout of Albuquerque have the same duties and functions for Respondent as Respond-ent's nonlease drivers and are subject to the same rules and regulations.Leasedriver Herman Weaver was terminated by Respondent for the reason that his employ-ment with Respondent violated a company rule prohibiting the employment of rela-tives of other employees, Herman Weaver is a brother of Emmet Weaver, anotherover-the-road driver.Respondent does not carry workmen's compensation on thelease driversOn one or two occasions, Respondent has employed Hobaugh andHerman Weaver as temporary extra drivers on Respondent's tractors, on theseoccasions they were remunerated separately from the lease agreementLease driverEarl Robertson, who resides in Reserve, New Mexico, and who drives between 438DECISIONS Or NATIONAL LABOR RELATIONS BOARDReserve and Datil, New Mexico, and Springerville, Arizona, with intermediate stops,is a "combination [freight] agent driver" for Respondent in that areaHe is paidin a different manner than the other drivers, and operates on his own in that area.Since the time involved in this proceeding, Respondent has employed a driver inHobbs, New Mexico, who is a combination customer pickup and delivery (local)driver and an over-the-road driverHe drives a "bobtail" truck lather than an over-the-road tractor and trailer.He delivers and picks up between Hobbs and Roswell,New Mexico, and vicinity.He is paid on a different basis than the over-the-roaddrivers, his pay is "based on time plus his pickup and deliveries."General ManagerMcLeod stated that "he delivers freight and picks up freight all over the place,whereas our regular line drivers drop off at our terminals and stations "He wasnot employed by Respondent until after the time involved in this proceeding.Respondent takes the position that Hobaugh, H. Weaver, Condrey, Robertson, andthe driver in Hobbs are in the appropriate unit as employeesThe General Counselin his brief takes no position on Ilobaugh, Weaver, and Condrey, contends that Rob-ertson does not belong in the unit, and does not indicate a position as to the Hobbsdriver except to state that he was not employed until after the critical period involved.As stated by the Board inChecker Cab Company and its Members,141 NLRB583, "In determining whether lease drivers are employees or independent contractors,the Board applies the `right of control' testWhere the person for whom the serv-ices are performed retains the right to control the manner and means by which theresult is to be accomplished, the relationship is one of employment; but where controlisreserved only as to the final results, the relationship is that of an independentcontractor." In the decisions of the Board inHugh Major Truck Service,124 NLRB1387, the Board held that the lease drivers involved were independent contractorsand not employees on the facts that they may refuse to haul a particular load, havelatitude in the selection of their hours of work, and assume responsibilities and risksnormally associated with entrepreneurs rather than employees.Ifind that an appropriate bargaining unit for the purposes of bargaining underSection 9(b) of the Act would include all over-the-road drivers employed byRespondent and would exclude salesmen, freight agents, local pickup and deliverydrivers, dock employees, clerical employees, guards and watchmen, and all super-visors as defined in the Act 3The records of Respondent show that on July 29, 1964, and in August 1964, therewere 13 over-the-road drivers in the employ of Respondent at its Albuquerqueterminal.Seven of these drivers signed union membership cards on July 4, 1964, andthe eighth, Hester, signed one on July 28, 1964. I find that at the time of the Union'srequest for recognition on July 29, 1964, and at the time of Respondent's expressedrefusal to grant recognition, August 27, 1964, the Union represented a majority ofemployees in the aforementioned appropriate unit.C. The Union's request for recognition and bargainingRespondent contends that the Union has made no clear and unequivocal demandfor "bargaining," as the Union, with its demand, has indicated that if recognition isgranted, the employees involved would automatically be covered, and Respondentbound, by an existing contract-a National Area AgreementI question the validity of Respondent's contentionUnion Representative Wallacetestified that he was of the opinion that in July 1964, Respondent and another localof the Teamsters Union in Phoenix, Arizona, had a contract covering the dockemployees of Respondent in that city and that by the terms of that agreement, ifthe Respondent recognized a unit of employees in Albuquerque, New Mexico, thenthe same contract would extend and cover the Albuquerque unit as well as the unitin Phoenix.He stated that he did not know whether there was then or now acontract between a Teamsters local and Respondent in Phoenix and did not knowwhether legally that contract could be extended to cover a unit in Albuquerque Inhis second letter of August 17 he expressed these doubtsI find that the Union has made an adequate request for recognition and bargainingof Respondent in its letters of July 29 and August 17, 1964, and that these con-stitutea request for recognition and bargainingThe description of the unit isadequately and clearly set forth in the Union's letters and the Respondent's conten-tion that the Union seeks recognition "without bargaining" is without meritD. Respondent's dealings with employees and unilateral changesDuring the middle and latter part of August 1964 McLeod called most of his over-the-road drivers into his office individually and in small groups and inquired ofaI would exclude the Hobbs driver as piimarily a local pickup and delivery driver ALBUQUERQUE PHOENIX EXPRESS439them as to their complaints.He talked with James Pope by telephone and toldhim that he understood there was dissatisfaction among the employees and that hewas trying to get it straightened out.He told Winston and Stone that he under-stood that they wished to be represented by the Teamsters UnionThey answeredin the affirmative and he stated, "I've talked to some of the other employees andheard their gripes and I would like to hear yours and see if we can get it straightenedout."They told him of their complaints regarding the lack of adequate air condi-tioning in the layover room used by the drivers in Phoenix, Aiizona, of the troublethey had with a "whipping" action of the double trailers, of the lack of layover timeand delay en route in the HEARMS loads, the loads of high explosive radioactivematerialMcLeod told them that he would take care of these matters, and in theirpresence he made a long-distance telephone call to Phoenix iegarding the air condi-tioning and made a call to the representative of the Fruehaut Trailer Company inEl Paso, Texas, regarding the whipping action of the double trailer.As to theHEARMS loads, he told them he would woik this out. In August 1964 McLeodasked Feerer what he thought was wrong that the employees were dissatisfied.Feerer replied that he thought they were not being paid like the other lines on theHEARMS loads.About August 18, 1964, McLeod asked Cooley and EmmetWeaver, "What are the gripes?"They informed him of their complaints includingthe run to Phoenix, the problem of the double trailers, and the HEARMS loads.McLeod then stated to them that "If this stuff is straightened out, well everything willbe all right."-As a result of these conferences, the changes previously mentioned in this decisionwere announced to the employees at a meeting on September 7.At a meeting onSeptember 20 it was announced that these increases would be withdrawn "until wecould get this deal settled one way or the other." In November 1964 the increasesand changes were reinstated.Respondent contends that the dealings with the employees in August and Septem-ber 1964 and the resulting wage increases and changes of working conditions weremade pursuant to an established company policy.McLeod testified that the Com-pany's policy was to get information as to wages paid by its competitors, most ofwhom had bargaining relations with the Union or other Teamsters locals, and alsoto talk with employees from time to time and get information as to their complaintsand their desires, and then to make changes in wages and working conditions asdeemed appropriate.From time to time over the years, meetings were held with thedrivers, and with all employees, at which meetings such matters as safety, workingconditions, and a company profit-sharing plan were discussedThe last such meetingheld prior to Respondent's meeting with employees in September 1964 was held inJanuary 1964.At this meeting James Pope, who had been chosen as spokesman forthe drivers, urged Respondent to increase the flat rate for runs between Albuquerqueand Phoenix from $55 to $60 for each round tripThe Respondent shortly there-after agreed to give the employees an increase to $60 per run where there werestops, or drops along the way, and to increase the wage to $57 50 for a round tripwhere no drops or stops were made.The Teamsters locals in the area negotiated a new contract with certain employerswhich became effective July 1, 1964.Respondent, with knowledge of this fact, con-tacted two of its competitors in early Julyin aneffort to learn what pay changesmight have been made, but was unable to get this information until the latter part ofAugust 1964, for the reason that there was a delay in the printing and distributionof the new contract and apparently the local representatives of the competitors con-tacted did not have the information until that timeRespondent contends that its dealings directly with employees in August andSeptember 1964 were pursuant to its past policy, and that in view of rate increasesby its competitors effective in July 1964 its past policy warranted changes in wagesand working conditions which were made in September 1964.I find that Respondent did over the years of its operations have a policy of gettinginformation as to wage scales paid by union truckhnes with the idea of keepingcompetitive and of keeping its employees; and I find that over the years Respondenthas periodically, but without regular schedule, met with employees to discuss work-ing conditions, wages, safety, etc. but, I am sure this is no more than most con-scientious and alert employers would do where there is no bargaining representativeto speak on behalf of the employees.Once, however, the employees have designateda bargaining representative, the general rule is that an employer is under an obliga-tion to cease bargaining and dealing directly with employees and to cease makingunilateral changes in working conditions, wages, etc., as he may have been doingin the past 4'Michael Beneventoet at,d/b/a M. Benevento Sand it GravelCo., 131 NLRB 358,affil 316 F 2d 224( CA 1), andC. J. Glasgow Co.,148 NLRB 98. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDE ConclusionsNormally, an employer who has been served with notice of filing of a representa-tion proceeding may decline to grant recognition to a union until such time as theunion has established its majority status in a repiesentation electionBut where anemployer demonstrates that he does not have a good-faith doubt of majority andengages in unfair labor practices to destroy that majority, then the employer cannotgain by his own misconduct and thereby obviate the responsibility to deal with thebargaining representative chosen by a majority of his employees.5In this case, the Union having twice presented its signed membership cards toRespondent as proof of its majority status, Respondent scrupulously sought to avoidknowledge of this fact by refusing to look at the cards.During the ensuing weeks,Respondent set about to ascertain the complaints of the drivers as General ManagerMcLeod understood that the drivers "wish to be represented by the TeamstersUnion" and he wanted to get their complaints "straightened out."After meetingwith the drivers individually and in groups and ascertaining from them their com-plaints,Respondent met and bargained directly with them regarding increases inwages and improvements in working conditions; and on securing their acquiescencein the changes proposed, they were announced to be effective as of September 1,1964.I find that on July 29, 1964, and at all times thereafter, the Union did representa majority of Respondent's employees in an appropriate unit; that on July 29 theUnion made a clear and adequate request for recognition and bargaining. I findthat Respondent's questioning of the Union's majority was not made in good faithbut was made for the purpose of giving Respondent the opportunity to make changesinwages and working conditions which were calculated to pacify the employeesand dissuade them from union affiliation.I find that at all times since July 29, 1964, the Union has been the representativeof the employees in the unit described above, and by virtue of Section 9(a) of theAct has been, and is now, the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment, and Respond-ent, by its refusal to recognize and bargain with the Union, by its unilateral changesin wages and working conditions, and by its bargaining directly with employees, hasengaged in unfair labor practices proscribed by Section 8(a) (5) and (1) of the Act.As to the withdrawal on September 20, 1964, of the wage increases and changespreviously announced, the General Counsel contends that it is a violation of Section8(a)(3), (1), and (5).Respondent contends that it cannot be guilty of an unfairlabor practice in both granting wage changes and in withdrawing themThe Board can, and has, ordered an employer to withdraw unilateral changes andreturn to "status quo" as a remedy for violations of the Acts The question here isone of motive or objective: were the changes withdrawn by Respondent in anattempt to avoid an unfair labor practice, or as a retaliation for the filing of anunfair labor practice charge and as a means of coercing its withdrawal.7Respondent,in its letter of September 19 and in statements of Pickering, on September 20, placedemphasis on the Union as the villain and cause of the loss of increased wages to theemployees, rather than on a desire on the part of Respondent to correct any possibleunfair labor practices it may have committed.Respondent apparently did not ques-tion the propriety of its own action in granting the increase. In its letter of Septem-ber 19 Respondent states "we regret we have to advise you that in view of thisTeamsters' charge filed with the National Labor Relations Board, we will not be ableto go ahead with the announced adjustment as we had planned, pending the inves-tigation and outcome of the charge. . . . We sincerely regret that the TeamstersUnion has elected to take this course of action in making such an unfair charge. . . .6MedoPhoto Supply Corporation v N L R.B,321 U S. 678;Joy SilkMills,Inc,185F 2d 732(C A D C ) ;Arts &Crafts Distributors, Inc,132 NLRB 166 ;Galloway Mann-facturin q Corporation,136 NLRB405, affil 312 F 2d 322 (C A 5).9 John W.Bolton & Sons, Inc,91 NLRB 989 ; but normally,as stated by the BoardinBeacon Piece Dyeing and Finishing Co., Inc,121 NLRB 953,where a return to thestatus quo"might not be to the advantage or satisfaction of the employees,"a restora-tion order is conditioned "upon the affirmative desires of the affected employees" as ex-pressed through their collective-bargaining representativeIn the instant case, the Unionnotified Respondent by letter of September 21, 1964,that Respondent was "free to goahead with the adjustments in wages and conditions as planned by you "7The drivers were due to receive their first paychecks containing the increase on the daythewithdrawal was announced;therefore, the withdrawal was effective from Septem-ber 1, 1964. ALBUQUERQUE PHOENIX EXPRESS441However, we also believe that we have a legal right to make wage adjustments asannounced, and as properly indicated, consistent with our past practices.We trustand hope that the NLRB will agree with our position in that connection and dismissthe charge with the charge which the Teamsters Union has filed in an attempt toprevent us from making the announced adjustments."I conclude and find that Respondent withdrew the increases as a retaliation for thefiling of an unfair labor practice charge and as an effort to discourage activities ofemployees protected by Section 7 of the Act.Respondent having withdrawn thechanges without bargaining on the matter with the Union and having thereby dis-criminated against employees in regard to terms and conditions of employment forthe purpose of discouraging union activities, I find that Respondent has engaged inviolations of Section 8(a)(5),(3), and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, occurring in connectionwith the opeiations of Respondent described in section 1, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, it isrecommended that it cease and desist therefrom, that, on request, it baigain collec-tively with the Union, that it makes employees whole for any loss of pay they may havesuffered by reason of the discrimination against them by payment to each of themof a sum of money equal to the amount which each normally would have earned aswages in the absence of the discrimination from the date of September 1, 1964, theeffective date of the withdrawal of wage increases, to the effective date of reinstate-ment of said increases, less net earnings of each employee during said period, withinterest to be computed on the amount so determined in accordance withIsis Plumb-ing & Heating Co.,138 NLRB 716It is also recommended that Respondent post appropriate notice to employees asprovided in the Recommended Order set forth below, which is found necessary toremedy the unfair labor practices and to effectuate the policies of the ActUpon the basis of the foregoing findings and conclusions and upon the entire recordin this case, I make the following.CONCLUSIONS OF LAW1.Albuquerque Phoenix Express, Respondent herein, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) of the Act.2.Chauffeurs, Teamsters and Helpers, Local 492, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Ind.) is a labor organization within the meaning of Section 2(5) of the Act3.All over-the-road drivers of Respondent, employed at its Albuquerque, NewMexico, terminal, excluding salesmen, freight agents, local pickup and delivery drivers,dock employees, guards and watchmen, and all supervisors as defined in Section 2(11)of the Act, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Union has been at all times material herein, and is now, the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(a) of the Act.5Commencing on or about August 3, 1964, and continuously thereafter, Respond-ent has refused to recognize and to bargain collectively with the Union as thecollective-bargaining representative of the employees in the aforesaid appropriateunit, thereby violating Section 8(a) (5) of the Act.6 In August and September 1964, Respondent bargained and dealt directly withemployees and made unilateral changes in their working conditions and wages,thereby violating Section 8(a) (5) of the Act 87By withdrawing on or about September 20, 1964, wages and improvements inworking conditions previously granted to employees, Respondent has discriminatedagainst employees because of their union activities and because of the filing of anunfair labor practice charge, thereby violating Section 8(a)(3) of the Act.8Unilateral changes were made in both the granting and in the withdrawing of wageincreases and improvements in working conditions 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.By conduct described in this decision, Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct, thereby violating Section 8 (a) (1) of the Act.9.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord in this case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Respondent, Albuquerque Phoenix Express,Albuquerque, New Mexico, its officers, agents, successors, and assigns, shall.1.Cease and desist from(a)Refusing to bargain collectively with Chauffeurs, Teamsters and Helpers,Local 492, affiliated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Ind ), as the exclusive representative of allover-the-road drivers employed at Respondent's Albuquerque, New Mexico, terminal,excluding salesmen, freight agents, local pickup and delivery drivers, dock employees,guards and watchmen, and all supervisory employees as defined in the Act.(b)Dealing and bargaining directly with employees, and making unilateralchanges in matters of wages and working conditions without prior consultation andbargainingwith the above-named Union, as the exclusive collective-bargainingrepresentative.(c)Discouraging membership in or activity on behalf of the Union, or any otherlabor organization of its employees, by withdrawing wage increases and improve-ments in working conditions, or in any other manner discriminating against employ-ees in regard to any terms or conditions of employment.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with Chauffeurs, Teamsters and Helpers,Local 492, affiliated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Ind ), as the exclusive representative of allemployees in the above-described bargaining unit, and, if an understanding isreached, embody such understanding in a signed agreement.(b)Make all over-the-road drivers whole for any loss of pay which they mayhave suffered as a result of the withdrawal of wage increases granted in September1964 in the manner and to the extent set forth in the section of this Decision entitled"The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andcompute the amounts of backpay due under the terms of this Recommended Order.(d) Post at its Albuquerque terminal copies of the attached notice marked"Appendix." 9Copies of said notice, to be furnished by the Regional Director forRegion 28, shall, after being duly signed by a managing representative of Respond-ent, be posted by Respondent immediately upon receipt thereof, and maintained byit for a period of 60 consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Diiector for Region 28, in writing, within 20 days fromthe date of the receipt of this Decision, what steps it has taken to comply herewith toIt is further recommended that unless, within 20 days from the date of the receiptof the Trial Examiner's Decision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent to take theaforesaid action.e In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".101n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith 11 WESTINGHOUSE ELECTRIC CORP., ETC.443APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT deal or bargain directly with employees nor institute changeswith respect to terms and conditions of employment of our employees in theappropriate unit defined below, without bargaining with the Chauffeurs, Team-stersand Helpers, Local 492, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America (Ind.).WE WILL NOT discourage membership in said Union or in any other labororganization of our employees, or discourage the filing of charges under theNational Labor Relations Act, by withdrawing wage increases or other benefitsgranted to our employees, or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist said Union, or any other labor organization, tobargain collectively with representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.WE WILL, upon request, bargain collectively with Chauffeurs, Teamsters andHelpers, Local 492, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Ind.) as the exclusiverepresentative of all the employees in the appropriate unit defined below, forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement.All over-the-road drivers, employed at our Albuquerque, New Mexico,terminal, excluding salesmen,freight agents,local pickup and deliverydrivers, dock employees, salesmen, guards and watchmen, and supervisorsas defined in the Act.WE WILL make all over-the-road drivers whole for any loss of pay which theymay have suffered as a result of the withdrawal of wage increases granted inSeptember 1964.All our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization of their choice.ALBUQUERQUE PHOENIX EXPRESS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1015Tijeras Avenue, NW., Albuquerque, New Mexico, Telephone No. 243-3536, if theyhave any question concerning this notice or compliance with its provisions.Westinghouse Electric Corp.,Bettis Atomic Power LaboratoryandUnited Steelworkers of America,District15,AFL-CIO.Case No. 6-CA-2756.June 24, 1965DECISION AND ORDEROn February 25, 1964, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices alleged in the complaint153NLRB No. 33.